Orders, so far as appealed from, unanimously modified to the extent of fixing the following land value for each of the tax years here involved;
People ex rel. Perlbinder v. Mills

Lot Land

25 $35,000
47 43,000
rel. Skillman Avenue Construction C V. Mills

Lot Land

27 $43,000
44 43,000

ex rel. Village Construction Corp.


Lot Land

24 $35,000
26 29,000
29 37,000
30 41,000
42 35,000
45 85,000
49 54,000
50 20,000
and as so modified affirmed, with one bill of $20 costs and disbursements to the appellants. Settle orders on notice. Present — Martin, P. J., Giennon, Dore, Cohn and Peek, JJ.